DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention Group I, Species A (Fig. 2) and Sub-species 2 (Fig. 4B), in the reply filed on 06/09/2022 is acknowledged.
The applicant has cancelled claims 12-20 drawn to non-elected invention II and III.
Th applicant has withdrawn claims 3 and 8 drawn to non-elected species of the invention.
Claims 7 and 27 are withdrawn by the examiner pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022.  Neither of claims 7 or 27 properly read on the elected Species A (Fig. 2) or Sub-species 2 (Fig. 4B).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton et al. (US 2005/0150781 A1), hereinafter, “BARTON”.
Regarding claim 1, BARTON discloses shaped charge 20 (Fig. 2), comprising: a case 22; an energetic material 24 disposed in the case; a metallic liner 26 with a first surface disposed in contact with the energetic material and a second surface that is opposite from the first surface, and that defines a cavity; and an attenuator 42 disposed in the cavity.
Regarding claim 2, BARTON discloses that attenuator 42 rests in the cavity in contact with the second surface of the liner 26 (Fig. 2).
Regarding claim 4, BARTON discloses wherein the attenuator 42 comprises two distinct materials (paragraphs [0033], [0034] – Barton discloses the attenuator can comprise a particulate material such as sand, frac beads, ceramic beads, etc. and that the particulate material may be mixed with a binder material and molded into a shape that mates with the inner surface of the liner – Fig. 2). 
Regarding claim 26, BARTON discloses shaped charge 20 (Fig. 2), comprising: a case 22; an energetic material 24 disposed in the case; a metallic liner 26 with a first surface disposed in contact with the energetic material and a second surface that is opposite from the first surface, and that defines a cavity; and a heterogeneous attenuator 42 disposed in the cavity and occupying at least 50% of the volume of the cavity (Fig. 2; paragraphs [0033], [0034] – Barton discloses the attenuator can comprise a particulate material such as sand, frac beads, ceramic beads, etc. and that the particulate material may be mixed with a binder material and molded into a shape that mates with the inner surface of the liner – Fig. 2.
Regarding claim 28, BARTON discloses that the heterogeneous attenuator 42 comprises a first material dispersed within a second material (i.e. a plurality of frac beads mixed with a binder material - paragraphs [0033], [0034]).

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BAUMANN et al. (US 2020/0270973 A1); hereinafter, “BAUMANN”.
The applied reference has a common assignee and one common inventor and with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1, 2, 4, 26, 28, BAUMANN discloses a shaped charge (Figs. 2-6), comprising: a case; an energetic material 60 disposed in the case; a metallic liner 62 with a first surface disposed in contact with the energetic material and a second surface that is opposite from the first surface, and that defines a cavity; and an attenuator 68 disposed in the cavity 70 (Figs. 2-6; paragraphs [0025], [0026]). 
The BAUMANN attenuator rests in the cavity in contact with the second surface of the liner 62 (Figs. 2-6; paragraphs [0025], [0026]). 
The BAUMANN attenuator 68 comprises two distinct materials 78, such as various mixtures or arrangements of plastic materials and metal materials (Figs. 2-6; paragraphs [0025], [0026]).
The BAUMANN attenuator 68 comprises a heterogeneous attenuator 68, 78, comprising a first material dispersed in second material, the heterogeneous attenuator disposed in the cavity 70 and occupying at least 50% of the volume of the cavity (Figs. 2-6; paragraphs [0025], [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9-11, 21-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2005/0150781 A1), hereinafter, “BARTON”.
Regarding claims 21, 23 and 24, BARTON discloses a shaped charge 20 (Fig. 2), comprising: a case 22; an energetic material 24 disposed in the case; a metallic liner 26 with a first surface disposed in contact with the energetic material and a second surface that is opposite from the first surface, and that defines a cavity; and an attenuator 42 comprising a plurality of metal balls disposed in the cavity (paragraphs [0033], [0034] – Barton discloses the attenuator 42 can comprise a particulate material such as sand, frac beads, ceramic beads, etc. and that the particulate material may be mixed with a binder material and molded into a shape that mates with the inner surface of the liner – Fig. 2).
Frac beads used in fracking can be made from glass beads, aluminum pellets or steel shot as distinct from sand, to enable the beads to withstand a high stress environment without disintegrating.
To select steel shot as the material for BARTONS’s frac beads, would have been an obvious choice available to a POSITA, because the use of steel frac beads was known in the oil and gas extraction industry prior to the effective filing date of the invention.  Thus modified, the steel frac beads disposed in the binder of BARTON would then collectively perform BARTON’s attenuator/ jet interrupter function, as per applicants claim 23. 
	Regarding claims 5, 6, 9-11, 22, 25 and 29, to select a hardened steel as the material of the steel shot of BARTON, the hardened steel comprising a Rockwell hardness of at least about C60, would have been obvious to a POSITA before the effective filing date of the invention, the hardened steel of the steel shot increasing the ability of BARTON’s attenuator 42 to attenuate a formed jet issuing from the liner upon detonation.  
Claims 5, 6, and 11 are rejected under 35 U.S.C. 103 as being obvious over BAUMANN et al. (US 2020/0270973 A1); hereinafter, “BAUMANN”.
The applied reference has a common assignee and one common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
BAUMANN discloses a shape charge as discussed above with regard to 1, 2 and 4.
The BAUMANN attenuator 68 comprises two distinct materials 78, such as various mixtures or arrangements of plastic materials and metal materials (paragraphs [0025], [0026]; Figs. 2-6).
Regarding claims 5, 6 and 11, to select a hardened steel component(s) with a Rockwell hardness of at least about C60 as the metal material in the plastic metal mixture for the BAUMANN attenuator, would have been an obvious choice for a POSITA before the effective filing date of the invention, so as to benefit from additional jet attenuation properties of the hardened steel material. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO- FORM 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641